F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                             AUG 31 2000
                        FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk

JAMES MCCHAN,

           Plaintiff-Appellant,

v.                                            No. 00-2053
                                       (D.C. No. CIV-99-1327-JC)
ROB PERRY, Secretary, New Mexico               (D. N.M.)
Department of Corrections; JOHN
SHANKS, Director, New Mexico
Department of Corrections; RON
LYTLE, Warden, New Mexico
Department of Corrections; JOHN M.
ROBERTSON, Medical Doctor and
Director, Correctional Medical
Services; KATHY RUTIN, Supervisor,
Correctional Medical Services; JOHN
DOE, Medical Doctor, Correctional
Medical Services, also known as
Dr. Hussane; JOHN DOE, Supervisor,
Correctional Medical Services, also
known as Colepepper; JOHN/JANE
DOES, Dental Services Providers,
Correctional Medical Services;
JOHN/JANE DOE, Office of Health
Services; JOHN/JANE DOES, Western
New Mexico Correctional Facility,
Reception and Diagnostic Center;
JOHN/JANE DOES, Southern New
Mexico Correctional Facility;
JOHN/JANE DOES, Central New
Mexico Correctional Facility;
JOHN/JANE DOES, All entities or
persons acting under color of law
combined into the body of the
New Mexico Department of
Corrections and the Correctional
Medical Services; CHARLES E.
SIMMONS, Secretary, Kansas
Department of Corrections; WILLIAM
L. CUMMINGS, Secretary Designee,
Kansas Department of Corrections;
JAMES MCCLINTON, Health Services
Administrator, Kansas Department of
Corrections; JOHN DOE, Kansas
Department of Corrections, also known
as Dr. Podrebarac; DR. DALE DAVIS,
State Dental Director, Kansas
Department of Corrections; DAVID
R. MCKUNE, Warden, Kansas
Department of Corrections;
JOHN/JANE DOES, Kansas
Department of Corrections;
JOHN/JANE DOES, Lansing
Correctional Facility; JOHN/JANE
DOES, Prison Health Services
Incorporated, Kansas Department of
Corrections; JOHN/JANE DOES,
All entities or persons acting under
color of state law combined into the
body of the Kansas Department of
Corrections and the Prison Health
Services Inc. for the Kansas
Department of Corrections, all in their
individual and official capacities,

            Defendants-Appellees.




                                          -2-
                            ORDER AND JUDGMENT           *




Before TACHA , EBEL , and LUCERO , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff James McChan, a state prisoner proceeding pro se and in forma

pauperis, appeals the district court’s decision dismissing the majority of his

42 U.S.C. § 1983 claims alleging that, in violation of the Eighth Amendment,

numerous individuals in the Kansas and New Mexico correctional systems had

denied him medical care for a serious dental condition. We have jurisdiction over

this appeal because the district court determined that there was no just reason for

delay of entry of judgment on its order of dismissal and directed entry of final

judgment pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -3-
       “We review de novo the district court’s legal determination that it lacks

personal jurisdiction over defendants.”    Peay v. BellSouth Med. Assistance Plan       ,

205 F.3d 1206, 1209 (10th Cir. 2000). We also conduct a de novo review of

dismissals for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and

28 U.S.C. § 1915(e)(2)(B)(ii),   see Perkins v. Kansas Dep’t of Corrections   ,

165 F.3d 803, 806 (10th Cir. 1999), and dismissals for “seek[ing] monetary relief

against a defendant who is immune from such relief,” pursuant to

§ 1915(e)(2)(B)(iii);   see also Powder River Basin Resource Council v. Babbitt     ,

54 F.3d 1477, 1483 (10th Cir. 1995) (applying de novo review to determination

on state officials’ entitlement to Eleventh Amendment immunity).

       “Before a federal court can assert personal jurisdiction over a defendant in

a federal question case, the court must determine (1) whether the applicable

statute potentially confers jurisdiction by authorizing service of process on the

defendant and (2) whether the exercise of jurisdiction comports with due

process.” Peay , 205 F.3d at 1209 (quotations and citations omitted). Here, the

claims against the named Kansas defendants cannot satisfy either prong of this

test. McChan has no legal argument that § 1983 provides for nationwide service

of process and no factual allegations that these defendants had any contacts

whatsoever with New Mexico, the forum state. As a result, the district court

correctly dismissed without prejudice all claims against defendants Charles E.


                                           -4-
Simmons, William L. Cummings, James McClinton, Doctor Podrebarac, Doctor

Dale Davis, David R. McKune, and the Kansas John and Jane Doe defendants.

       The remaining defendants are all officials and employees of the

New Mexico Department of Corrections or contract providers of medical services

to New Mexico inmates. McChan’s complaint identifies a number of these

individuals by their supervisory positions, but fails to allege their involvement in

or knowledge of the denial of care. A supervisor will not be held liable under

§ 1983 for the acts of subordinates absent proof of actual knowledge and

acquiescence in the alleged constitutional deprivation.    See, e.g., Mitchell v.

Maynard , 80 F.3d 1433, 1441 (10th Cir. 1996). Accordingly, we affirm the

district court’s dismissal of defendants Rob Perry, John Shanks, Ron Lytle, Dental

Services, and the New Mexico John and Jane Doe Defendants.

       McChan’s complaint also attempts to hold defendants Doctor John M.

Robertson, Kathy Rutin, Doctor Hussane, and Colepepper liable in their official

capacities for monetary damages. The district court dismissed such claims, based

upon Eleventh Amendment sovereign immunity grounds.           See e.g., ANR Pipeline

Co. v. Lafaver , 150 F.3d 1178, 1187 (10th Cir. 1998),    cert. denied , 525 U.S. 1122

(1999) (stating that “when a suit seeks money damages against an official of

a state agency, suing that official in his or her official capacity, then the ‘real




                                            -5-
party in interest’ is the state, and the suit is barred by the Eleventh Amendment”).

Because the court’s analysis was correct, we affirm this ruling.

       Finally, the district court dismissed McChan’s request for an injunction

prohibiting the defendants from retaliating against him for filing this action.

The court determined that the supporting factual allegations failed to meet the

requirements for equitable relief, in that they gave no indication that McChan

needed to fear retaliation.   See EEOC v. Wal-Mart Stores Inc.,   187 F.3d 1241,

1250-51 (10th Cir.1999) (concluding injunctive relief inappropriate without

a showing of cognizable danger of recurrent violations). We conclude that the

dismissal of McChan’s request for injunctive relief was proper.

       After thorough consideration of the McChan’s filings, we affirm the district

court’s order of dismissal. We remind Mr. McChan of his obligation to continue

making partial payments until his assessed costs and fees are paid in full.



                                                      Entered for the Court



                                                      Deanell Reece Tacha
                                                      Circuit Judge




                                           -6-